Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.		Claims 2,4,6,15-25,30-32 and 37-42 (renumbered as 1-23) are allowed.
Reasons for Allowance
2.		The following is an examiner’s statement of reasons for allowance: the closet prior art of Hachfeld, teaches “the compression technique discussed herein is also quality progressive, as the image data may be successively compressed with lower quality at increasing levels of compression. However, the compressed image data produced with the disclosed progressive compression technique may still maintain a lossless property, as the image data is successively decompressed with higher quality at decreasing levels of compression—to ultimately recreate the original image”, in [0018].
Hachfeld failed to teach or suggest for “A method of processing a progressively-encoded image, comprising transmitting to a recipient a plurality of image components of the progressively-encoded image, wherein successive image components of said plurality of image components are associated with images of successively increasing image quality, each image component of said plurality of image components is masked to obscure detailed features of said image, while retaining a recognizable representation of an unmasked version of said image, and a degree to which each said image component is masked is inversely related to an image-quality of said image component”. As cited in independent claims 2,4 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/Primary Examiner, Art Unit 2664